Citation Nr: 1644745	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as dermatophytosis.  

2.  Entitlement to service connection for a low back disorder, claimed as degenerative disc disease of the lumbosacral spine.  

3.  Entitlement to service connection for a bilateral knee disorder, claimed as degenerative joint disease.  

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound of the right ankle.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

In May 2016, the Veteran testified before a Veterans Law Judge at the RO.  A transcript of this hearing is associated with the record.  During the course of this appeal, he submitted pertinent medical evidence directly to the Board, subsequent to the most recent supplemental statement of the case.  This evidence was accompanied by a September 2016 signed waiver of agency of original jurisdiction (AOJ) consideration; thus, remand for AOJ consideration of this evidence is not required, and the Board may consider it in the first instance.  See 38 C.F.R. § 20.1304 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of entitlement to service connection for a skin disorder, a low back disorder, disorders of the bilateral knees, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entirety of the appeals period, PTSD has been manifested by subjective complaints of avoidance of stimuli, nightmares, and sleep impairment; objective findings include an ability to maintain a relationship with his family, to be well groomed and fully oriented, and with judgment, insight, and thought processes within normal limits.  

2.  Prior to April 6, 2013, gunshot wound residuals of the right ankle resulted in ankylosis at less than 30 degrees in plantar flexion and at 0 degrees dorsiflexion.  

3.  Effective April 6, 2013, gunshot wound residuals of the right ankle result in ankylosis between 0 and 10 degrees dorsiflexion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  The criteria for a rating in excess of 20 percent prior to April 6, 2013, for residuals of a gunshot wound of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.71a, DCs 5270-5274 (2015).  

3.  The criteria for a rating of 30 percent and no higher effective April 6, 2013, for residuals of a gunshot wound of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.71a, DCs 5270-5274 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issues on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

PTSD

The Veteran seeks an increased initial rating for, PTSD.  He has been awarded service connection, with a 50 percent rating effective January 4, 2011.  He contends the impairment resulting from this disability is more severe than is rated by VA.  

PTSD is rated under DC 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this diagnostic code, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Court held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Court stated that "a veteran may only qualify for a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning.  Richard v. Brown, 9 Vet. App. 266, 267 (1997).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

Pursuant to his claim, the Veteran was afforded VA examinations in May 2011 and April 2013.  He has also undergone general medical outpatient treatment by VA, and clinical records of that treatment have been obtained and reviewed by the Board.  Finally, an August 2016 report of private psychiatric evaluation was received and reviewed by VA.  

In a May 2011 VA psychiatric examination, the Veteran reported combat service in Vietnam, during which time he sustained a gunshot wound to the right ankle.  He was awarded the Purple Heart medal.  His symptoms included flashbacks, hypervigilance, nightmares, and vivid disturbing memories of Vietnam.  He had trouble falling and staying asleep, and generally avoided most social situations.  On objective examination, he was alert, cooperative, fully-oriented, and appropriately dressed and groomed.  His speech was normal and no unusual motor activity was observed.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all within normal limits.  He did not display any evidence of thought disorders or perception disturbances.  

The Veteran denied homicidal or suicidal ideations.  His mood and affect were subdued and restricted.  He was accompanied by his wife of many years, and he stated they got along relatively well.  He also stated his relationship with his adult children was good, but he was estranged from his siblings.  He denied any current legal issues and was currently retired after working approximately 30 years post-service as a truck driver.  The final impression was of chronic PTSD of moderate severity.  A GAF score of 49 was assigned.  The examiner opined that the Veteran was competent to manage his financial benefits, and his PTSD alone would not prohibit employment.  

Next, the Veteran underwent VA examination in April 2013, at which time he again reported nightmares, flashbacks, hypervigilance, and disturbing thoughts about his experiences in Vietnam.  He reported avoiding crowds and most social contact.  He remained married to his wife of many years, and had contact with his adult children.  He continued to be retired and was not seeking employment.  He denied any history of hospitalization for his psychiatric symptoms, and stated he was not receiving regular psychiatric treatment.  On objective evaluation, he was fully alert and oriented, with appropriate dress and grooming.  

The Veteran's mood and affect were depressed.  His thought processes were clear and coherent, without evidence of thought disorders, and he displayed no evidence of mania.  No auditory or visual hallucinations, delusions, or other reality disturbances were reported.  Some prior suicidal ideation was reported, but he denied any attempts.  He did not have panic attacks but mild memory loss was reported.  His speech was clear and logical, and he denied any ritualistic behavior.  PTSD and dysthymic disorder were diagnosed.  A GAF score of 40 was assigned.  The examiner found the Veteran to be competent to manage his financial affairs, and did not find him to be unable to perform all forms of employment.  

Most recently, the Veteran underwent a private psychiatric evaluation in August 2016.  The examiner reported that she reviewed the Veteran's medical records in conjunction with the examination.  The Veteran was noted to have no history of inpatient treatment for PTSD or regular outpatient treatment for the same.  Other health problems included cardiovascular disease, a gunshot wound to the right ankle, and kidney dysfunction requiring dialysis approximately three times per week.  Reported symptoms included increased irritability, frequent crying spells, flashbacks, intrusive thoughts, a sense of hopelessness, and poor sleep.  He denied any legal troubles or drug or alcohol abuse.  

The examiner noted the Veteran had been married to his current wife for over 40 years, and had contact with his adult children.  On interview, he was alert, cooperative, and fully-oriented, but with slowed speech and cognition.  He reported that his frequent dialysis left him feeling "tired and worn out."  The examiner described the Veteran as housebound due to his physical disabilities.  He was without any visual or auditory hallucinations, and no psychoses, manias, or delusions were evident during the evaluation.  He reported a history of suicidal ideation, but denied any current suicidal or homicidal ideation or plans.  

On testing, the Veteran displayed a "moderately high" level of PTSD symptomatology, according to the examiner.  Some short- and long-term memory impairment was reported.  His knowledge base was average, insight was limited, judgment was fair, and impulsivity was low.  Based on her view of the record, the examiner opined that a 70 percent rating was warranted.  She cited to the Veteran's low mood and motivation, and opined that he was often housebound due to his symptoms.  

As noted in the introduction, the Veteran testified at a May 2016 hearing before a Veterans Law Judge.  He reported such symptomatology as social isolation, irritability, and poor sleep.  

After considering the totality of the record, the evidence does not establish that the Veteran experiences occupational and social impairment in most areas, the criteria associated with a higher 70 percent rating, at any point during the period on appeal.  The evidence does not demonstrate that he experienced frequent suicidal ideation, illogical speech, or neglect of personal hygiene at any point during the period on appeal.  

Instead, he was consistently noted to be well-groomed, fully oriented, and without frequent suicidal or homicidal thoughts or plans, although a past history of suicidal ideation was noted.  The Board notes the Veteran also has no history of any suicidal attempts.  The evidence does not include any suggestion of impaired impulse control, difficulty in adapting to stressful circumstances, or near-continuous panic or depression affecting the ability to function independently.  He has denied any sort of current alcohol or substance abuse and has no legal difficulties related to his PTSD.  

Similarly, the Veteran is in a stable marriage with a wife of many years, and has contact with his adult children.  While he is currently retired, he worked for approximately 30 years following service, and a VA examiner opined that the Veteran's PTSD does not prohibit all forms of employment.  He has also been found competent by all examiners to manage his financial benefits.  Thus, he does not have a complete inability to establish or maintain social and work relationships.  

In considering the Veteran's claim, the Board is cognizant of the September 2016 private examiner's report in which the examiner opined that a 70 percent rating was warranted for the Veteran.  While the Board has considered the examiner's findings and conclusions, it does not find the totality of the record to substantiate such a result.  Rather, the preponderance of the evidence is against such a claim, for the reasons already discussed.  

While the September 2016 examination report is generally competent and credible evidence, it also contains some internal contradictions.  For example, the examiner stated the Veteran lived alone, but then later noted he was married and living with his wife of many years.  The examiner also wrote that the Veteran was housebound due to his despair, but had previously stated in the same report that his other physical disabilities prevented him from leaving his home on a frequent basis.  For these reasons, and in light of the remainder of the record, the preponderance of the evidence weighs against a higher rating.  

Accordingly, the evidence, including the Veteran's lay statements, 2016 hearing testimony, and medical treatment records do not establish that he experiences symptoms like or similar to those associated with a higher 70 percent rating at any point during the period on appeal, and a rating in excess of 50 percent is not warranted.  Therefore, an initial rating in excess of 50 percent for PTSD is denied for all periods during the pendency of the appeal.

Right Ankle

The Veteran seeks a rating in excess of 20 percent for residuals of a gunshot wound of the right ankle.  He contends that the impairment resulting from this disability is more severe than is currently recognized by VA, and a higher rating is thus warranted.  

The Veteran has been awarded a 20 percent rating under DC 5271 for limitation of motion of the ankle.  This code provides a 20 percent rating for marked limitation of motion.  A 20 percent rating represents the maximum schedular rating under this code.  Only DC 5270, for ankylosis of the ankle, offers schedular ratings in excess of 20 percent.  A 30 percent rating is warranted for ankylosis fixed in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted for plantar flexion at more than 40 degrees ankylosis, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. 

After considering the totality of the record, the preponderance of the evidence weighs against a rating in excess of 20 percent for the period prior to April 6, 2013.  Effective since that date, a 30 percent rating, and no higher, is warranted.  

VA medical examinations were afforded the Veteran in March 2011 and April 2013.  VA outpatient treatment records were also reviewed.  While the range of motion in March 2011 was characterized by plantar flexion to 35 degrees and dorsiflexion to 15 degrees, range of motion was more severely limited in April 2013.  His plantar flexion was to only 5 degrees and dorsiflexion was to 0 degrees on that occasion.  The April 2013 examiner also stated ankylosis was present in the right ankle joint; however, this ankylosis was in plantar flexion at less than 30 degrees, with dorsiflexion ankylosis between 0 and 10 degrees.  

Thus, evaluation of the Veteran's residuals of a gunshot wound of the right ankle would not result in a rating in excess of 20 percent under DC 5270 for ankylosis prior to the April 6, 2013, VA examination, but effective that date, the clinical findings indicate a 30 percent rating is warranted based on dorsiflexion ankylosis.  The next higher rating of 40 percent is not warranted, as neither the April 2013 examination nor any other evidence of record indicates plantar flexion at more than 40 degrees ankylosis, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  

The Board has also considered entitlement to a higher or separate rating under the criteria for neurological disabilities.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.  In the present case, however, the Veteran was afforded a May 2010 VA neurological examination at which time the examiner found "no symptoms of neuropathy so far on the right ankle."  Additionally, as he has not displayed a higher degree of impairment at any time during the pendency of this appeal, a staged rating in excess of that already awarded is not warranted at the present time.   

In conclusion, the preponderance of the evidence weighs against a rating in excess of 20 percent prior to April 6, 2013; however, effective April 6, 2013, a 30 percent rating, and no higher, is warranted.  As a preponderance of the evidence is against the award of increased ratings in excess of those already granted, the benefit of the doubt doctrine is not applicable in the instant appeal.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as avoidance of social situations, nightmares, sleep impairment, mild memory loss, and depressed mood (PTSD) and limitation of motion, pain, and swelling (right ankle), are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of memory, impaired judgment, disturbances of motivation and mood, panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances (PTSD) and pain and limitation of motion (ankle).  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD and ankle disability are more severe than is reflected by the assigned ratings.  As was explained in the decision above, the criteria for a rating in excess of 30 percent since April 6, 2013, was considered, but the now-assigned 30 percent rating is most appropriate.

In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the ankle claim, the VCAA duty to notify was satisfied by a letter dated in March 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the notification requirements of the VCAA have been satisfied as to both timing and content.

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was afforded two VA examinations, the reports of which have been associated with the claim file.  

The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  

A rating in excess of 20 percent prior to April 6, 2013, for residuals of a gunshot wound to the right ankle is denied.  

A 30 percent rating, and no higher, for residuals of a gunshot wound to the right ankle is granted effective April 6, 2013, subject to the laws and regulations governing the payment of monetary benefits.   


REMAND

In June 2013, the Veteran was denied service connection for a skin disorder, degenerative disc disease of the lumbar spine, degenerative joint disease of the bilateral knees, and TDIU.  In a March 2014 statement received by VA that same month, the Veteran expressed disagreement with the June 2013 rating decision.  He wrote, in part, "Please treat this letter as a notice of disagreement."  To date, the AOJ has not issued a statement of the case.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case regarding the issues of service connection for a skin disorder, a low back disorder, bilateral knee disorders, and for TDIU.  The Veteran and his attorney should be informed that, in order to perfect an appeal of the issues to the Board, he or his representative must file a timely and adequate substantive appeal following the issuance of the statement of the case.  These issues need not be returned to the Board unless they are subsequently perfected for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


